Citation Nr: 1243119	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to a service-connected hysterectomy with hormone replacement therapy (HCT).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active duty from May 1980 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA), which denied service connection for CAD, to include as secondary to service-connected hysterectomy with HRT.  

In June 2011, the Veteran, at the RO, testified at a Board Videoconference hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A transcript of that hearing is of record and associated with the claims folder.  

In October 2011, the case was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must be remanded again.  

The Veteran asserts that service connection is warranted for CAD, to include secondary to a service-connected hysterectomy with HRT.  She claims that she has CAD as a result of her inservice hysterectomy.  

A review of the record shows that the October 2011 Board remand discloses that in August 2010, Y.C., MD of the Minneapolis VA Medical Center (VAMC) rendered an opinion for the record in the matter of whether the Veteran's service-connected hysterectomy with HRT caused the Veteran's CAD.  However, Dr. Y.C. did not address the matter whether the Veteran's nonservice-connected CAD was aggravated by the service-connected hysterectomy with HRT.  

It was advised that an addendum to the VA August 2010 VA medical examination and opinion was necessary from Dr. Y.C., in an effort to resolve the secondary service connection issue on appeal.  It was noted that the Veteran did not require an additional VA examination unless Dr. Y.C. was unavailable to provide the additional information without another examination of the Veteran or Dr. Y.C. was unavailable.  

In this regard, Dr. Y.C. did not provide the addendum to the VA August 2010 VA medical examination and opinion.  As such, since another VA examiner provided the opinion in December 2011, a VA examination should have been provided for the Veteran as stated in the October 2011 Board remand.  Additionally, the examiner who provided the December 2011 VA opinion, indicated that he had reviewed the claims file in connection with the opinion.  However, his report provided an outline indicating what he reviewed which included the June 2011 hearing transcript, personal statements by the Veteran, and multiple internet articles submitted by the Veteran.  He also included a statement of the remand, that appeared to have been a statement from another remand and a request of a review of a discussion by a Dr. S., who did not originally provide the prior VA opinion.  He also indicated that if aggravation of the nonservice-connected CAD by the service-connected hysterectomy with HRT is "down", the examiner should attempt to quantify the degree of additional CAD for magnification.  That was not set forth as a request in the October 2011 Board remand, and it is unclear as to what Dr. D. S. K. (the examiner) meant by "down" or what he would be indicating in his opinion.  Although his opinion indicated that CAD was less likely as not to have caused, contributed to, or been aggravated by surgically induced premature ovarian failure, he failed to address whether it was at least as likely as not that CAD, was caused, or aggravated by service-connected hysterectomy with HRT, which was requested in the October 2011 Board remand.  A rationale was to also be given in this regard.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet.App. 268 (1998).  The Veteran needs to be provided another VA examination by a different examiner and the appropriate opinion with rationale should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The Veteran should thereafter undergo a VA cardiology examination to determine the nature and etiology of her CAD.  All indicated studies should be performed.  The examiner should review the entire claims folder and his/her report should include discussion of the Veteran's documented medical history and assertions.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's CAD was caused or is aggravated by her service-connected hysterectomy with HRT.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of CAD (i.e., a baseline) before the onset of the aggravation.  The examiner must address the relevance, if any, of the service treatment records which indicate a November 1983 follow-up consultation for estrogen deficiency.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).








_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


